DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on July 25, 2022 was filed after the mailing date of the application on April 27, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings were received on April 27, 2022.  These drawings are accepted.

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-12, 15, 17, and 20 of U.S. Patent No. 11,321,805. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the tables below.

Present Application #17/730,364  
1
2
3
4
5
6
7
8
9
10
11
U.S. Patent #11,321,805  
1,4
1
1
5
7
1
1
2
3
6
1/11,12


Present Application #17/730,364  
12
13
14
15
16
17
18
19
20
U.S. Patent #11,321,805  
5/12
1/11
8
9,10
15,17
1
5/17
1/15
8/20


Present Application #17/730,364  Claim 1
U.S. Patent #11,321,805  Claims 1 and 4
A graphics processing unit comprising:
A graphics processing unit to perform computations associated with a neural network, the graphics processing unit comprising:
an interface to an interconnect fabric; and

a compute unit coupled with the interface, the compute unit including circuitry configured to:
a compute unit including a hardware logic unit having dynamic precision fixed-point logic, the compute unit to:

receive a floating-point tensor; 
quantize elements of a floating-point tensor to convert the floating-point tensor into a dynamic fixed-point tensor,
quantize elements of the floating-point tensor to convert the floating-point tensor into a dynamic fixed-point tensor;
wherein to quantize an element of the floating-point tensor, the circuitry is to compute a right-shift value based on a difference between an exponent value of the element of the floating-point tensor and the exponent value of an absolute maximum value of the floating-point tensor and
…wherein to quantize an element of the floating-point tensor, the compute unit is to: compute, via the dynamic precision fixed-point logic, a right-shift value based on a difference between an exponent value of the element of the floating-point tensor and the exponent value of an absolute maximum value of the floating-point tensor; and… (claim 4)
right-shift a mantissa of the element based on the right-shift value to generate a magnitude integer;
…right-shift a mantissa of the element based on the right-shift value to generate a magnitude integer… (claim 4)
perform a compute operation on input including the dynamic fixed-point tensor; and
perform a compute operation on at least the dynamic fixed-point tensor; 
generate an output tensor via the compute operation.
generate an output tensor via the compute operation; 

determine whether a leading zero count of an absolute maximum value of the output tensor is above a threshold; and

adjust a precision associated with the output tensor in response to determining whether the leading zero count is above the threshold.


Claim 1 of the present application differs from claims 1 and 4 of the patent application in that claim 1 of the present application is broader in scope than claims 1 and 4 of the patent application, thus encompasses that of the patent application.

Present Application #17/730,364  Claim 2
U.S. Patent #11,321,805  Claim 1
The graphics processing unit as in claim 1, wherein
A graphics processing unit 
the circuitry is configured to perform computations associated with a neural network.
to perform computations associated with a neural network…


Present Application #17/730,364  Claim 3
U.S. Patent #11,321,805  Claim 1
The graphics processing unit as in claim 2, wherein
A graphics processing unit 
the floating-point tensor is a value associated with a layer of the neural network.
to perform computations associated with a neural network… quantize elements of the floating-point tensor…


Present Application #17/730,364  Claim 4
U.S. Patent #11,321,805  Claim 5
The graphics processing unit as in claim 1, wherein
The graphics processing unit as in claim 4, wherein
the circuitry is configured to store an implicit leading bit of the mantissa of the element as an explicit bit within the magnitude integer.
an implicit leading bit of the mantissa is stored as an explicit bit within the magnitude integer.


Present Application #17/730,364  Claim 5
U.S. Patent #11,321,805  Claim 7
The graphics processing unit as in claim 1, wherein
The graphics processing unit as in claim 1, wherein
the compute operation is a matrix arithmetic operation.
the compute operation is a matrix arithmetic operation.


Present Application #17/730,364  Claim 6
U.S. Patent #11,321,805  Claim 1
The graphics processing unit as in claim 1, wherein
A graphics processing unit to perform computations associated with a neural network, the graphics processing unit comprising:
the circuitry is configured to: determine whether a leading zero count of an absolute maximum value of the output tensor is above a threshold; and 
…determine whether a leading zero count of an absolute maximum value of the output tensor is above a threshold; and
adjust a precision associated with the output tensor in response to determining whether the leading zero count is above the threshold.
adjust a precision associated with the output tensor in response to determining whether the leading zero count is above the threshold.


Present Application #17/730,364  Claim 7
U.S. Patent #11,321,805  Claim 1
The graphics processing unit as in claim 1, wherein
A graphics processing unit to perform computations associated with a neural network, the graphics processing unit comprising:
the circuitry includes a dynamic precision fixed-point unit to convert the floating-point tensor into the dynamic fixed-point tensor and perform the compute operation on the input including the dynamic fixed-point tensor.
a compute unit including a hardware logic unit having dynamic precision fixed-point logic, the compute unit to…convert the floating-point tensor into a dynamic fixed-point tensor…perform a compute operation on at least the dynamic fixed-point tensor…


Present Application #17/730,364  Claim 8
U.S. Patent #11,321,805  Claim 2
The graphics processing unit as in claim 7, wherein
The graphics processing unit as in claim 1,
the dynamic precision fixed-point unit includes an integer compute unit that includes a multiplier, an adder, an accumulator, a shifter, and a register.
the dynamic precision fixed-point logic of the compute unit including an integer compute unit including a multiplier, an adder, an accumulator, a shifter, and a register.


Present Application #17/730,364  Claim 9
U.S. Patent #11,321,805  Claim 3
The graphics processing unit as in claim 8, wherein
The graphics processing unit as in claim 2, wherein 
the register is to store a shared exponent associated with the dynamic fixed-point tensor and the shared exponent is shared by elements of the dynamic fixed-point tensor.
the register is to store a shared exponent associated with the dynamic fixed-point tensor, and the shared exponent is shared by elements of the dynamic fixed-point tensor.


Present Application #17/730,364  Claim 10
U.S. Patent #11,321,805  Claim 6
The graphics processing unit as in claim 9, wherein
The graphics processing unit as in claim 4, 
the dynamic precision fixed-point unit is configured to round the magnitude integer according to value of a first bit and a second bit within the magnitude integer to generate a rounded magnitude integer.
the compute unit to additionally to: round the magnitude integer according to value of a first bit and a second bit within the magnitude integer to generate a rounded magnitude integer.


Present Application #17/730,364  Claim 11
U.S. Patent #11,321,805  Claims 11 and 12
A method comprising:
A method comprising:

receiving a floating-point tensor; 
quantizing elements of a floating-point tensor to convert the floating-point tensor into a dynamic fixed-point tensor, 
quantizing elements of the floating-point tensor to convert the floating-point tensor into a dynamic fixed-point tensor; 
wherein quantizing an element of the floating-point tensor includes computing a right-shift value based on a difference between an exponent value of an element of the floating-point tensor and the exponent value of an absolute maximum value of the floating-point tensor and
…wherein quantizing an element of the floating-point tensor includes: computing a right-shift value based on a difference between an exponent value of an element of the floating-point tensor and the exponent value of an absolute maximum value of the floating-point tensor…(claim 12)
right-shifting a mantissa of the element based on the right-shift value to generate a magnitude integer;
…right-shifting a mantissa of the element based on the right-shift value to generate a magnitude integer…(claim 12)
performing a compute operation on at least the dynamic fixed-point tensor; and
performing a compute operation on at least the dynamic fixed-point tensor; 
generating an output tensor via the compute operation.
generating an output tensor via the compute operation; 

determining whether a leading zero count of an absolute maximum value of the output tensor is above a threshold; and 

adjusting a precision associated with the output tensor in response to determining whether the leading zero count is above the threshold.


Claim 11 of the present application differs from claims 11 and 12 of the patent application in that claim 11 of the present application is broader in scope than claims 11 and 12 of the patent application, thus encompasses that of the patent application.
Please note that claims 11 and 12 are similar in scope to claims 1 and 4 of the patent application, as claim 11 of the present application is similar in scope to claim 1 of the present application, thus may be rejected under similar rationale as claim 1 above.

Present Application #17/730,364  Claim 12
U.S. Patent #11,321,805  Claim 12 (or Claim 5)
The method as in claim 11, wherein
The method as in claim 11, wherein
quantizing an element of the floating-point tensor additionally includes storing an implicit leading bit of the mantissa as an explicit bit within the magnitude integer.
quantizing an element of the floating-point tensor includes… storing an implicit leading bit of the mantissa as an explicit bit within the magnitude integer.


Present Application #17/730,364  Claim 13
U.S. Patent #11,321,805  Claim 11 (or Claim 1)
The method as in claim 11, further comprising:
A method comprising: 
determining whether a leading zero count of an absolute maximum value of the output tensor is above a threshold; and
… determining whether a leading zero count of an absolute maximum value of the output tensor is above a threshold; and 
adjusting a precision associated with the output tensor in response to determining whether the leading zero count is above the threshold.
adjusting a precision associated with the output tensor in response to determining whether the leading zero count is above the threshold.


Present Application #17/730,364  Claim 14
U.S. Patent #11,321,805  Claim 8
The method as in claim 13, wherein
The graphics processing unit as in claim 1, wherein
adjusting the precision associated with the output tensor includes adjusting the right-shift value within a right-shift counter and adjusting a shared exponent for the output tensor.
to adjust the precision associated with the output tensor includes to adjust a right-shift value within a right-shift counter and adjust a shared exponent for the output tensor.


Present Application #17/730,364  Claim 15
U.S. Patent #11,321,805  Claims 9 and 10
The method as in claim 14, wherein adjusting the precision associated with the output tensor includes:
The graphics processing unit as in claim 1, wherein to adjust the precision associated with the output tensor includes
increasing the right-shift value within the right-shift counter and incrementing the shared exponent in response to determining that the leading zero count is above the threshold; and
…to increase a right-shift value within a right-shift counter and increment a shared exponent in response to determination that the leading zero count is above the threshold… (claim 9)
decreasing the right-shift value within the right-shift counter and decrementing the shared exponent in response to determining that the leading zero count is below the threshold.
…to decrease a right-shift value within a right-shift counter and decrement a shared exponent in response to determination that the leading zero count is below the threshold…(claim 10)


Present Application #17/730,364  Claim 16
U.S. Patent #11,321,805  Claims 15 and 17
A data processing system comprising:
A data processing system comprising:
a memory to store dynamic fixed-point tensors; and 
a memory to store a set of dynamic fixed-point tensors; and
one or more processors including at least one graphics processor, the at least one graphics processor including a hardware processing resource having dynamic precision fixed-point circuitry, the hardware processing resource configured to:
one or more processors including at least one graphics processor, the at least one graphics processor including a compute unit including a hardware logic unit having dynamic precision fixed-point logic, the compute unit to: 

receive a floating-point tensor; 
quantize elements of a floating-point tensor to convert the floating-point tensor into a dynamic fixed-point tensor, 
quantize elements of the floating-point tensor to convert the floating-point tensor into a dynamic fixed-point tensor;
wherein to quantize an element of the floating-point tensor, the dynamic precision fixed-point circuitry is to compute a right-shift value based on a difference between an exponent value of the element of the floating-point tensor and the exponent value of an absolute maximum value of the floating-point tensor and
…wherein to quantize an element of the floating-point tensor, the compute unit is to: compute, via the dynamic precision fixed-point logic, a right-shift value based on a difference between an exponent value of the element of the floating-point tensor and the exponent value of an absolute maximum value of the floating-point tensor…(claim 17)
right-shift a mantissa of the element based on the right-shift value to generate a magnitude integer;
…right-shift a mantissa of the element based on the right-shift value to generate a magnitude integer…(claim 17)
perform a compute operation on input including the dynamic fixed-point tensor; and
perform a compute operation on at least the dynamic fixed-point tensor; 
generate an output tensor via the compute operation.
generate an output tensor via the compute operation; 

determine whether a leading zero count of an absolute maximum value of the output tensor is above a threshold; and 

adjust a precision associated with the output tensor in response to determining whether the leading zero count is above the threshold.


Claim 16 of the present application differs from claims 15 and 17 of the patent application in that claim 16 of the present application is broader in scope than claims 15 and 17 of the patent application, thus encompasses that of the patent application.
Please note that claims 15 and 17 are similar in scope to claims 1 and 4 of the patent application, as claim 16 of the present application is similar in scope to claim 1 of the present application, thus may be rejected under similar rationale as claim 1 above.

Present Application #17/730,364  Claim 17
U.S. Patent #11,321,805  Claim 1
The data processing system as in claim 16, wherein
A graphics processing unit 
the hardware processing resource is configured to perform computations associated with a neural network and the floating- point tensor is a value associated with a layer of the neural network.
to perform computations associated with a neural network… quantize elements of the floating-point tensor…


Present Application #17/730,364  Claim 18
U.S. Patent #11,321,805  Claim 17 (or Claim 5)
The data processing system as in claim 16, wherein
The data processing system as in claim 16, wherein 
the hardware processing resource is configured to store an implicit leading bit of the mantissa of the element as an explicit bit within the magnitude integer.
to quantize an element of the floating-point tensor, the compute unit is to…store an implicit leading bit of the mantissa as an explicit bit within the magnitude integer.


Present Application #17/730,364  Claim 19
U.S. Patent #11,321,805  Claim 15 (or Claim 1)
The data processing system as in claim 16, wherein the compute operation is a matrix arithmetic operation and wherein the hardware processing resource is configured to:
A data processing system comprising: 
determine whether a leading zero count of an absolute maximum value of the output tensor is above a threshold; and
…determine whether a leading zero count of an absolute maximum value of the output tensor is above a threshold; and
adjust a precision associated with the output tensor in response to determining whether the leading zero count is above the threshold.
adjust a precision associated with the output tensor in response to determining whether the leading zero count is above the threshold.


Present Application #17/730,364  Claim 20
U.S. Patent #11,321,805  Claim 20 (or Claim 8)
The data processing system as in claim 19, wherein to adjust the precision associated with the output tensor includes
The data processing system as in claim 19, wherein to adjust the precision associated with the output tensor includes
to adjust the right-shift value within a right-shift counter and adjust a shared exponent for the output tensor.
to adjust a right-shift value within a right-shift counter and adjust a shared exponent for the output tensor.


Allowable Subject Matter

Claims 1-20 would be allowable if the Double Patenting rejection above may be overcome.

The following is a statement of reasons for the indication of allowable subject matter:  Prior art includes references cited in the Information Disclosure Statement (IDS) filed July 25, 2022: Dourbal (US 2014/0181171) discloses a data processing system (Figure 1, system 1, further described in Figure 2) comprising: a memory to store a set of dynamic fixed-point tensors; one or more processors, the at least one processor including a compute unit including a hardware logic unit having dynamic precision fixed-point logic (Figure 2, where it is well known a system typically includes at least one memory and processor (see below)), the compute unit to: receive a floating-point tensor (Figure 1 illustrates input for original tensor, where [0432] notes input for original tensor receives current values of the elements of the original tensor, [0429] notes elements of the tensor may be floating point numbers, also Figure 2, input 21, where [0435] notes input 21 of the precision converter 5 is the input for the original tensor); quantize elements of the floating-point tensor to convert the floating-point tensor into a dynamic fixed-point tensor (Figure 2, precision converter 5, where [0435] notes input 21 of the precision converter 5 is the input for the original tensor and input 22 of the precision converter is the input for precision values of the system, [0434] notes precision converter 5 for converting tensor elements to desired precision, e.g. fixed point); perform a compute operation on at least the dynamic fixed-point tensor (Figure 2, means for factoring comprising factorizing unit 6; means for multiplying the kernel by the vector comprising multiplier set 7 and recirculator 8; means for summating the elements and the sums of the elements of the matrix comprising reducer 9, summator 11 and positioner 12, where [0434] notes factorizing unit 6 building the kernel and the commutator, multiplier set 7 performing all component multiplication operations, recirculator 8 storing and moving results of the component multiplication operations, reducer 9 building a pattern set and adjusting pattern delays and number of channels (see Figure 3 and associated text), summator 11 and positioner 12 together defining indices and positions of the elements or the sums of the elements utilized in composing the resulting tensor); and generate an output tensor via the compute operation (Figure 1 illustrates output for resulting tensor, also Figure 2, result extractor 13, where [0434] notes result extractor 13 forming the resulting tensor, see Figures 4-14); Wu et al. (US 2018/0197267) disclose one or more processors including at least one graphics processor (e.g. Figure 1B, graphics processing units (GPUs) 120, 122, 124, and 126), the at least one graphics processor including a compute unit (e.g. engine, [0055]) for performing matrix multiplications, e.g. tensor matrix multiplication ([0023] and [0024]); Lin et al. (US 10,373,050) disclose quantize elements of the floating-point to convert the floating-point into a dynamic fixed-point (column 4, lines 32-36, see column 9, lines 29 thru column 14, lines 29).  Although the prior art cited disclose certain features of the claimed invention as outlined above, the prior art fails to teach or suggest, singly or combined, the limitations of independent claims 1, 11, and 16 as recited as a whole.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612